Citation Nr: 0829275	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for shell 
fragment wounds of the forehead and chest.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1965 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for hearing loss, and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for tinnitus, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2002, the RO 
denied a claim for service connection for shell fragment 
wounds of the forehead and chest.    

2.  The evidence received since the RO's October 2002 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's October 2002 decision, which denied service connection 
for shell fragment wounds of the forehead and chest; the 
claim for service connection for shell fragment wounds of the 
forehead and chest is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that new and material evidence has been 
presented to reopen his claim of entitlement to service 
connection for shell fragment wounds of the forehead and 
chest.  

The Board initially notes that in August 1997, and January 
2004, the RO denied claims for service connection for 
schizophrenia.  In addition, in April 2006, the RO denied 
claims for service connection for a traumatic brain injury 
with foreign body, eardrum damage, and "mental illness," 
with all claims to include as secondary to shell fragment 
wounds of the forehead and chest.  There was no appeal to any 
of these rating decisions, and the RO's decisions became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).   

In a decision, dated in October 2002, the RO denied a claim 
for service connection for shell fragment wounds of the 
forehead and chest.  There was no appeal, and the RO's 
decision became final.  Id.  In November 2002, the veteran 
filed to reopen his claim, and in June 2003, the RO denied 
the claim.  The veteran has appealed.  In this regard, the 
January 2005 Statement of the Case indicates that the rating 
decision on appeal was the RO's January 2004 denial of the 
claim.  However, the Board has determined that a letter from 
the veteran, received in August 2003, satisfies the criteria 
for a timely Notice of Disagreement.  See 38 C.F.R. 
§§ 20.201, 20.300, 20.302 (2007).  

In this regard, in this letter the veteran specifically 
referred to the RO's June 25, 2003 cover letter for the June 
2003 decision, and when read in context, it expresses 
dissatisfaction with the RO's June 2003 denial of service 
connection for shell fragment wounds of the forehead and 
chest.  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  

The most recent and final denial of this claim was in October 
2002.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in October 2002 included the veteran's 
service medical records, which did not show any treatment for 
shell fragment wounds.  The veteran's separation examination 
report, dated in August 1969, showed that his "head, face, 
neck, and scalp," his chest, and his skin, were clinically 
evaluated as normal, and it did not note any scars.  In an 
accompanying "report of medical history," the veteran did 
not report any relevant symptoms or history.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1979 and 1997.  This 
evidence was remarkable for reports noting that the veteran 
had a long history of treatment for psychiatric symptoms, to 
include numerous hospitalizations, with diagnoses of 
schizophrenia and evidence of psychotic episodes and 
delusions.  

The veteran's discharge (DD Form 214) showed that his awards 
included the Vietnam Service Medal with three bronze service 
stars, and the Vietnam Campaign Medal with 1960 device.  It 
also showed that his military occupation specialty (MOS) was 
administrative specialist (71L20).  The veteran's personnel 
file (DA Form 20) showed that he served in Vietnam from May 
1967 to May 1968, that his principal duties during his time 
in Vietnam were clerk typist, and administrative specialist, 
and that his unit while in Vietnam was HHC (headquarters and 
headquarters company), 125th Transportation Command USARPAC.  
The DA Form 20 listed three "campaigns" while the veteran 
was in Vietnam.  

In written statements, the veteran asserted that he was 
involved in a firefight during the Tet Offensive, during 
which time he was struck in the chest and head by bullet 
fragments. 

At the time of the RO's October 2002 decision, there was no 
evidence of participation in combat, no evidence to show that 
the veteran was awarded the Purple Heart, no evidence to show 
treatment for shell fragment wounds of the forehead or chest 
during service, and no medical evidence to show that he 
currently had the claimed condition, or that the claimed 
condition was related to his service.  

Evidence received since the October 2002 decision consists of 
VA and non-VA reports, dated between 1994 and 2005.  The 
overwhelming majority of this evidence consists of treatment 
reports for psychiatric symptoms.  

A VA progress note, dated in March 2003, shows that the 
examiner stated that she was unable to detect a scar on the 
forehead, that there was no scar on the left second rib, and 
that there was a feint, minute scar at the orbit of the left 
eye ("where the bullet came out according to vet").  A VA 
progress note, dated in December 2003, shows that the 
examiner noted a 2.5 centimeter (cm.) well-healed, angulated 
scar on the left forehead, a one-centimeter flat well-healed 
scar just lateral to the left nare, and a three cm. linear, 
well-healed scar at the right clavicle.  

In a statement, received in June 2005, the veteran asserted 
the following: he was in a firefight that began on February 
1, 1968, during the Tet Offensive, at which time enemy troops 
attacked his duty station at the Saigon Port; during this 
fight bullet fragments entered his forehead and face above 
and below his left eye; the main part of the bullet entered 
his chest, bounced off of a rib, and exited at another part 
of his chest; computerized tomography (CT) scans taken in 
Indiana show that he has foreign objects in his brain, but 
these CT scan no longer exist; no record of his wounds 
exists, and he was not awarded a Purple Heart, because there 
were no medics available to treat his wounds; the foreign 
objects in his brain caused him to lose his memory for this 
incident for many years.  The veteran has also submitted a 
number of photographs, which he asserts were taken of him 
during service in Vietnam, and which inter alia show him in 
his office, and on guard duty.    

A lay statement from C.W.A., received in July 2004, shows 
that the author asserts the following: he was assigned to the 
veteran's unit while he was in Vietnam (between June 1967 and 
June 1968); they were located outside of Saigon at the port 
facility; early in 1968, he observed the veteran returning 
from guard duty with blood on his shirt front; the veteran 
had stated that he had been hit by hostile fire; no medics 
were available at the time, and that due to his other duties, 
he was not able to verify the severity of the veteran's 
injuries.  

This evidence, which was not of record at the time of the 
October 2002 decision, is not cumulative, and is almost 
entirely "new" within the meaning of 38 C.F.R. § 3.156 (a 
few of the medical records are duplicative).  However, the 
Board finds that this evidence is not material.  

First, the Board has considered the lay statement, in which 
the author asserts, among other things, that he observed 
blood on the veteran's shirt.  This statement is generally 
supportive of the claim, and its credibility, but not its 
probative weight, is presumed for this analysis.  Justus.  
However, it is unaccompanied by any other indicia of 
reliability, and the author does not specifically assert that 
the veteran had any specific wounds, or that he sustained 
shell fragment wounds.  In fact, the author states that he 
could not verify the veteran's injuries.  When this evidence 
is considered together with the other submitted evidence, it 
is simply insufficient to raise a reasonable possibility of 
substantiating the claim.  

In this regard, none of the submitted evidence contains 
competent evidence to show that that the veteran has shell 
fragment wounds of the forehead or chest, or that such wounds 
are related to his service.  See generally Brock v. Brown, 10 
Vet. App. 155, 162 (1997) (holding that 38 U.S.C.A. § 1154 
does not alter the fundamental requirement of a diagnosis, or 
a medical nexus to service).  The medical evidence merely 
shows that in 2003, the veteran was noted to have some very 
feint, tiny, well-healed scars on his face and clavicle.  
This 2003 report comes about 33 years after separation from 
service, and there is nothing in it to indicate that these 
scars are the result of shell fragment wounds, or that they 
were otherwise incurred during service.  Although the veteran 
has asserted that CT scans show that he has foreign 
objects/shrapnel in his brain, he stated that these reports 
"no longer exist."  In fact, none of the submitted evidence 
shows that he has metallic fragments in any part of his body.  

Based on the above, the Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim, and the claim is therefore not 
reopened.  

The only other pertinent evidence received since the October 
2002 denial of the claim consists of written testimony from 
the appellant.  The appellant's own testimony and assertions 
as to a causal connection between the veteran's service and a 
current disability is duplicative and not new and material.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim); Hickson v. West, 11 Vet. 
App. 374 (1998).  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  The appellant is essentially repeating the 
assertions made in his prior claims.  The Board therefore 
finds that the submitted evidence is not both new and 
material and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in October 2003 and February 2005, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claim.   The October 
2003 VCAA notice complied with the requirement that the 
notice must precede the adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  A review of the October 2003 VCAA notice shows that 
the veteran was notified that his claim for service 
connection had previously been denied, and that he had been 
notified in November 2002 (i.e., the cover letter for the 
RO's October 2002 rating decision).  It further informed the 
veteran that he had to submit new and material evidence to 
reopen his claim, informed him of the criteria for service 
connection, and stated that VA required evidence showing that 
the claimed condition existed from military service to the 
present time.  

Furthermore, a review of the veteran's statements, and those 
of his representative, indicates that the veteran, or those 
acting on his behalf, have actual knowledge of what is needed 
to reopen the claim, and have had a meaningful opportunity to 
participate in the development of his claim.  See e.g., 
representative's statements, dated in June 2006 and August 
2008.  The Board therefore finds that no prejudice to the 
veteran will result from proceeding with adjudication without 
additional notice or process.  In summary, the veteran has 
been provided with adequate notice of what constitutes new 
and material evidence to reopen his claim for service 
connection.  Kent.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the VCAA 
letters, the statements of the appellant, and those acting on 
his behalf, in this case, indicates that the claimant has a 
clear understanding of the evidentiary requirements, 
rebutting any presumption of prejudice.  As such, even if 
there were some type of problem with the notice provided by 
the RO, the Board finds that there have been no notice errors 
that have resulted in any prejudice to the appellant or 
affected the essential fairness of the adjudication.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has also obtained VA 
and non-VA medical records.  As the Board has determined that 
new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not 
required to decide the claims.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

The claim for service connection for shell fragment wounds of 
the forehead and chest is not reopened


REMAND

In an unappealed and final decision, dated in October 2002, 
the RO denied a claim for service connection for tinnitus.  
In a June 2003 rating decision, the RO denied the veteran's 
claim for service connection for hearing loss, and denied his 
application to reopen his claim for tinnitus.  

The Board has determined that the veteran's statement, 
received in August 2003, fulfills the criteria for a timely 
notice of disagreement (NOD) on these issues.    See 
38 C.F.R. §§ 20.201, 20.300, 20.302 (2007).  Because a timely 
NOD was filed, the RO must provide the veteran with a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with 
respect to the issues of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for hearing loss, and whether 
new and material evidence has been 
presented to reopen a claim of 
entitlement to service connection for 
tinnitus.  The veteran should be advised 
that he may perfect his appeal of these 
issues by filing a Substantive Appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. 
§ 20.302(b), or alternatively, within the 
time proscribed by law to perfect an 
appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


